DETAILED ACTION
Claims 1-20 are allowed.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The totality of limitations overcome any prior art or reasonable combination of art. 

The closest prior art is Mai Xu, Reducing Complexity of the HEVC: A Deep Learning Approach.
Mai Xu teaches all feature maps at three branches, yielded from the second and third convolutional layers, are concatenated together and then flattened into a vector a. In Fig. 4, see Convolution Layer 3-5. In Fig.4, the vectorized features of the concatenating layer are gathered from 6 sources of feature maps in total, i. e., {C2-i} 31=1 and (C3-i) 3i=1, to obtain a variety of both global and local features. The data are convoluted with 4x4 kernels (16 filters in total) at the first convolutional layer to extract the low-level features, feature maps are sequentially convoluted twice with 2x2 kernels (24 filters for the second layer and 32 filters for the third layer) to generate features at a higher level (See Mai Xu p.5 c.2, Fig.4).

However, Mai Xu, nor other relevant art or combination of relevant art, teach apparatuses and method, comprising a convolutional neural network (CNN) for determining a block partitioning of the block, the block having an NxN size and a smallest partition determined by the CNN being of size SxS, the CNN comprising: feature extraction layers; a concatenation layer that receives, from the feature 
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art of record.
Therefore, the independent claims 1, 12 and 20 are allowable by the addition of the limitations. Claims 2-11 and 13-19 are allowable as they are dependent off the independent claims, which were determined to be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIR SHAHNAMI/               Examiner, Art Unit 2483